DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 11/02/2021 have been fully considered but they are not persuasive. 

As per claim 1, Applicant argues that “First, in Takahashi, the node connected to CAP and the thin film transistor T10 is not connected to the gate electrode of any thin film transistor. Therefore, Applicant respectfully submits that the level of the node connected to CAP and the thin film transistor T10 cannot control the level of any thin film transistor (e.g. to be turned on or off).”

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the level of the first node controlling a thin film transistor to be turned on or off”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, The Office respectfully submits that the limitation of “under control of a level of the first node” does not necessarily imply that said first node must be connected to a gate of a thin film transistor to control whether said transistor is on or off. Based on the current claimed limitation, it 

As per claim 1, Applicant further argues that “Secondly, the gate electrodes of the thin film transistors T1 and T11 are connected to the node netA, that is, the thin film transistors T1 and T11 are controlled by the level of the node netA, and the gate electrode of the thin film transistor T12 is connected to the input terminal 41, that is, the thin film transistor T12 is controlled by the signal of the input terminal 41. Thus, it can be seen that the thin film transistors T1, T 11, and T12 are not controlled by the level of the node connected to CAP and the thin film transistor T10.”

The Office respectfully submits that the claimed limitations, of wherein “the display input circuit is configured to input a display signal to the first node” and wherein “the output circuit is configured to output a composite output signal to an output terminal under control of a level of the first node” is taught by US 2012/0249502 to Takahashi et al. 

More specifically, paragraph 175 discloses that “The thin-film transistor T1 provides a potential of the first clock CKA to the output terminal 51”. Based on Fig. 10 and paragraph 175, when the gate of T1 is enabled by the input circuit (Fig. 10, T2/T9), clock signal CKA is output to the first node (Fig. 10, node connecting CAP and T10), therefore, the claimed limitation of wherein “the display input circuit is configured to input a display signal to the first node” is taught by Takahashi et al.

Furthermore, the claimed output terminal is being construed as comprising terminals 51 and 52 in Fig. 10 and the claimed output circuit is being construed as comprising transistors T1, T11 and T12. Given that terminal 51 is directly connected to the first node (Fig. 10, node connecting CAP and T10), the composite signal of 51/52 is “[output] under control of a level of the first node” as claimed. Therefore, the limitation of wherein “the output circuit is configured to output a composite output signal to an output terminal under control of a level of the first node” is taught by Takahashi et al.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0249502 to Takahashi et al.

As per claim 1, Takahashi et al. teach a shift register unit (Fig. 10), comprising a blanking input circuit (Fig. 10, T3/T10), a display input circuit (Fig. 10, T2/T9), an output circuit (Fig. 10, T1/T11/T12), and a coupling circuit (Fig. 10, CAP/T1), 
wherein the blanking input circuit is configured to input a blanking input signal (Fig. 10, VSS via T3) to a control node (Fig. 10, netA) and is configured to input a blanking signal (Fig. 10, signal output  to a first node (Fig. 10, node connecting CAP and T10) in a blanking phase of one frame (Figs. 10 and 11, comprising phase when CKB is high); 
the display input circuit is configured to input a display signal (Fig. 10, output of T1 after receiving CKA) to the first node in a display phase of one frame in response to a first clock signal (Fig. 10, signal into terminal S); 
the output circuit is configured to output a composite output signal (Fig. 10, signals from 51/52) to an output terminal under control of a level of the first node; and 
the coupling circuit is electrically connected to the control node and is configured to control, by coupling, a level of the control node in response to the blanking signal (Fig. 10, blanking signal VSS input via T3 is coupled to the control node by capacitor CAP).

As per claim 2, Takahashi et al. teach the shift register unit according to claim 1, wherein the coupling circuit comprises a first capacitor (Fig. 10, CAP); and a first electrode of the first capacitor is connected to a third clock signal terminal (Fig. 10, VSS terminal connected to T10) to receive a third clock signal and the third clock signal (Fig. 10, output of T10) is used as the blanking signal, and a second electrode of the first capacitor is connected to the control node.

As per claim 3, Takahashi et al. teach the shift register unit according to claim 1, wherein the coupling circuit comprises a first capacitor (Fig. 10, CAP) and a first transistor (Fig. 10, T1); and a gate electrode of the first transistor is connected to the control node, a first electrode of the first transistor is connected to a third clock signal terminal (VSS terminal connected to T10) to receive a third clock signal (Fig. 10, output of T10) and the third clock signal is used as the blanking signal, a second electrode of the first transistor is connected to a first electrode of the first capacitor (Fig. 10, when T1 , and a second electrode of the first capacitor is connected to the control node.

As per claim 4, Takahashi et al. teach the shift register unit according to claim 1, wherein the blanking input circuit comprises: a charging sub-circuit (Fig. 10, T3), configured to input the blanking input signal to the control node in response to a second clock signal (Fig. 10, CLR); a storage sub-circuit configured to store the blanking input signal input by the charging sub-circuit (Fig. 10, CAP and T5); and an isolation sub-circuit, configured to input the blanking signal to the first node under control of the level of the control node (Fig. 10, control node netA controls, at least indirectly, the level of the first node) and a third clock signal (Fig. 10, CKB).

As per claim 11, Takahashi et al. teach the shift register unit according to claim 1 , further comprising a display reset circuit (Fig. 10, T9), wherein the display reset circuit is configured to reset the first node in response to a display reset signal (Fig. 10, signal into R1).

As per claim 12, Takahashi et al. teach the shift register unit according to claim 11, wherein the display reset circuit comprises a fourteenth transistor (Fig. 10, T9); and a gate electrode of the fourteenth transistor is connected to a display reset signal terminal (Fig. 11, R1) to receive the display reset signal, a first electrode of the fourteenth transistor is connected to the first node, and a second electrode of the fourteenth transistor is connected to a second voltage terminal to receive a second voltage (Fig. 10, VSS).

claim 13, Takahashi et al. teach the shift register unit according to claim 1, further comprising a total reset circuit (Fig. 10, T3), wherein the total reset circuit is configured to reset the control node in response to a total reset signal.

As per claim 14, Takahashi et al. teach the shift register unit according to claim 13, wherein the total reset circuit comprises a fifteenth transistor (Fig 10, T3); and a gate electrode of the fifteenth transistor is connected to a total reset signal terminal (Fig. 10, 42) to receive the total reset signal (Fig. 10, CLR), a first electrode of the fifteenth transistor is connected to the control node, and a second electrode of the fifteenth transistor is connected to a first voltage terminal to receive a first voltage (Fig. 10, VSS).

As per claim 15, Takahashi et al. teach a gate driving circuit, comprising a plurality of cascaded shift register units according to claim 1 (Fig. 6).

As per claim 16, Takahashi et al. teach the gate driving circuit according to claim 15, further comprising a first sub-clock signal line, a second sub-clock signal line, a third sub-clock signal line, and a fourth sub-clock signal line, wherein a (2n--1)th shift register unit is connected to the first sub-clock signal line to receive a first clock signal (Fig. 6, GCK1 in odd sub-units), and the (2n-1)th shift register unit is connected to the third sub- clock signal line to receive a fourth clock signal (Fig. 6, GCK4 in odd sub-units); a (2n)th shift register unit is connected to the second sub-clock signal line to receive a first clock signal (Fig. 1, GCK1 in even sub-units), and the (2n)th shift register unit is connected to the fourth sub-clock signal line to receive a fourth clock signal (Fig. 1, GCK4 in even sub-units); and n is an integer greater than zero.

claim 17, Takahashi et al. teach the gate driving circuit according to claim 16, further comprising a fifth sub-clock signal line, a sixth sub-clock signal line, and a seventh sub-clock signal line, wherein the (2n-1)th shift register unit is connected to the fifth sub-clock signal line to receive a second clock signal (Fig. 1, GCK2 in odd sub-units), and the (2n-1 )th shift register unit is connected to the sixth sub- clock signal line to receive a third clock signal (Fig. 1, GCK3 in odd sub-units); the (2n)th shift register unit is connected to the sixth sub-clock signal line to receive a second clock signal (Fig. 1, GCK2 in even sub-units), and the (2n)th shift register unit is connected to the fifth sub-clock signal line to receive a third clock signal (Fig. 1, GCK3 in even sub-units); each shift register unit is connected to the seventh sub-clock signal line to receive a total reset signal (Fig. 1, CLR); and n is an integer greater than zero.

As per claim 18, Takahashi et al. teach a display device, comprising the gate driving circuit according to claim 15 (Fig. 4).

As per claim 19, Takahashi et al. teach a driving method of the shift register unit according to claim 1, comprising: in the blanking phase of one frame, causing the coupling circuit to control, by coupling, the level of the control node in response to the blanking signal (Fig. 10, the signal output by T10 affects, at least indirectly, the level of the control node, via capacitor CAP), causing the blanking input circuit to input the blanking signal to the first node (Fig. 10, VSS via T10), and causing the output circuit to output the composite output signal under control of the level of the first node (Fig. 10, the first node controls, at least indirectly, the output signal level).

As per claim 20, Takahashi et al. teach a display device, comprising the gate driving circuit according to claim 17 (Fig. 4).

Allowable Subject Matter

Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689.  The examiner can normally be reached on Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694